Citation Nr: 1611531	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-43 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.

The Board previously remanded this matter in July 2014.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral plantar fasciitis. The Veteran asserts that he has had this problem with his feet since his time in service. Furthermore, the Veteran contends that "they offered me a discharge when I was in boot camp, I declined it." In accordance with the previous remand directives, military personnel records, in addition to service treatment records, have been associated with the claim.

However, upon further review, the Board finds that the matter must be remanded again. At the March 2009 VA examination, the Veteran reported that he was recently seen by a specialist who is treating him for his bilateral foot disability. Those treatment records have not been obtained and associated with the claims file. 

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all relevant treatment records. See March 2009 VA examination (noting that the Veteran reported seeing a specialist who is treating him for his bilateral foot disability). Obtain any identified treatment records and associate such records with the claims file.

Should the Veteran identify private treatment records, request that the Veteran submit or authorize for release all outstanding private treatment records associated with his bilateral plantar fasciitis. Then, make appropriate efforts to obtain any records so authorized for release. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Following completion of the above directives, review the claims file to ensure compliance. 

3. Thereafter, if and only if additional evidence is obtained, get an addendum medical opinion to address whether it is at least as likely as not that bilateral plantar fasciitis had its onset is service or is otherwise related to service. 

Should an addendum medical opinion be warranted, provide the examiner with the entire claims file, to include the Veteran's military personnel records, service treatment records, and treatment records. The examiner should note the review of the completed file.

4. After completing all of the above, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC, to include a review of any additional treatment records, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




